                                            Case 5:20-cv-01171-EJD Document 2 Filed 07/01/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                              NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ANDREW JEROME MARQUEZ,
                                  11                                                    Case No. 20-01171 EJD (PR)
                                                       Plaintiff,
                                  12                                                    ORDER OF DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13
                                         STATE OF CA DEPT. OF
                                  14
                                         CORRECTIONS AND REHAB.,
                                  15                   Defendant.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner at the Salinas Valley State Prison (“SVSP”), filed the
                                  19   instant pro se civil rights action pursuant to 42 U.S.C. § 1983. Dkt. No. 1. Plaintiff has
                                  20   paid the filing fee. Id.
                                  21

                                  22                                          DISCUSSION
                                  23   A.     Standard of Review
                                  24          A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  28
                                            Case 5:20-cv-01171-EJD Document 2 Filed 07/01/20 Page 2 of 4




                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.     Plaintiff’s Claims
                                   9          Plaintiff claims that he was unjustly found guilty of a Rules Violation Report
                                  10   because the Chief Disciplinary Officer, Lt. R. Martinez, who found him guilty was the
                                  11   same officer who issued the RVR. Dkt. No. 1 at 3. Plaintiff claims this violated his right
                                  12   to due process. Id. Plaintiff seeks the restoration of privileges and good time credits, as
Northern District of California
 United States District Court




                                  13   well as damages. Id.
                                  14          “‘Federal law opens two main avenues to relief on complaints related to
                                  15   imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the
                                  16   Civil Rights Act of 1871, Rev. Stat. § 1979, as amended, 42 U.S.C. § 1983. Challenges to
                                  17   the lawfulness of confinement or to particulars affecting its duration are the province of
                                  18   habeas corpus.’” Hill v. McDonough, 547 U.S. 573, 579 (2006) (quoting Muhammad v.
                                  19   Close, 540 U.S. 749, 750 (2004)). “An inmate’s challenge to the circumstances of his
                                  20   confinement, however, may be brought under § 1983.” Id.
                                  21          Habeas is the “exclusive remedy” for the prisoner who seeks “‘immediate or
                                  22   speedier release’” from confinement. Skinner v. Switzer, 562 U.S. 521, 533-34 (2011)
                                  23   (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)); see Calderon v. Ashmus, 523 U.S.
                                  24   740, 747 (1998); Edwards v. Balisok, 520 U.S. 641, 648 (1997); Preiser v. Rodriguez, 411
                                  25   U.S. 475, 500 (1973). “Where the prisoner’s claim would not ‘necessarily spell speedier
                                  26   release,’ however, suit may be brought under § 1983.’” Skinner, 562 U.S. at 533-34
                                  27   (quoting Wilkinson, 544 U.S. at 82). But a challenge to a disciplinary finding that resulted
                                  28                                                 2
                                           Case 5:20-cv-01171-EJD Document 2 Filed 07/01/20 Page 3 of 4




                                   1   in assessment of time credits must be brought in habeas if reinstatement of the time credits
                                   2   would “necessarily spell speedier release.” Id. at 525.
                                   3          Here, Plaintiff is alleging a due process violation in connection with a disciplinary
                                   4   hearing that resulted in the revocation of good time credits. If he succeeds in this action
                                   5   and the good times credits are restored, that would “necessarily spell speedier release.” Id.
                                   6   Accordingly, this action should be brought as a petition for a writ of habeas corpus rather
                                   7   than a § 1983 action. Id.
                                   8          Although a district court may construe a habeas petition by a prisoner attacking the
                                   9   conditions of his confinement as a civil rights action under 42 U.S.C. § 1983, see
                                  10   Wilwording v. Swenson, 404 U.S. 249, 251 (1971), the opposite is not true: A civil rights
                                  11   complaint seeking habeas relief should be dismissed without prejudice to bringing it as a
                                  12   petition for writ of habeas corpus. See Trimble v. City of Santa Rosa, 49 F.3d 583, 586
Northern District of California
 United States District Court




                                  13   (9th Cir. 1995). Accordingly, Plaintiff may seek relief for the alleged violation of due
                                  14   process in connection with his disciplinary hearing by filing a petition for a writ of habeas
                                  15   corpus pursuant to 28 U.S.C. § 2254.
                                  16          Lastly, in order to recover damages for an allegedly unconstitutional conviction or
                                  17   imprisonment, or for other harm caused by actions whose unlawfulness would render a
                                  18   conviction or sentence invalid, a 42 U.S.C. § 1983 plaintiff must prove that the conviction
                                  19   or sentence has been reversed on direct appeal, expunged by executive order, declared
                                  20   invalid by a state tribunal authorized to make such determination, or called into question
                                  21   by a federal court's issuance of a writ of habeas corpus. Heck v. Humphrey, 512 U.S. 477,
                                  22   486-487 (1994). Heck also bars a claim of unconstitutional deprivation of time credits
                                  23   because such a claim necessarily calls into question the lawfulness of the plaintiff’s
                                  24   continuing confinement, i.e., it implicates the duration of the plaintiff’s sentence. See
                                  25   Sheldon v. Hundley, 83 F.3d 231, 233 (8th Cir. 1996). Accordingly, Plaintiff may only
                                  26   pursue a claim for damages in connection with the unlawful deprivation of time credits if
                                  27   he prevails on the habeas action challenging the revocation of those credits.
                                  28                                                 3
                                            Case 5:20-cv-01171-EJD Document 2 Filed 07/01/20 Page 4 of 4




                                   1                                               CONCLUSION
                                   2            For the reasons set forth above, this action is DISMISSED without prejudice to
                                   3   filing as a new habeas action under 28 U.S.C. § 2254.
                                   4            The Clerk shall enclose two copies of the court’s form petition with a copy of this
                                   5   order to Plaintiff.
                                   6            IT IS SO ORDERED.
                                   7            7/1/2020
                                       Dated: _____________________                        ________________________
                                                                                           EDWARD J. DAVILA
                                   8
                                                                                           United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\EJD\CR.20\01171Marquez_dism(cr-hc)

                                  26

                                  27

                                  28                                                   4
